Citation Nr: 0722077	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  00-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative left ankle ligament strain.

2.  Entitlement to an effective date prior to November 24, 
1999 for the assignment of a 10 percent rating for left ankle 
ligament strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to June 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) arises from a May 2000 rating decision in which the 
RO granted a 10 percent rating for service-connected post-
operative left ankle ligament strain, effective November 24, 
1999. The veteran's representative filed a notice of 
disagreement (NOD) in May 2000 with the assigned 10 percent 
rating, and a statement of the case (SOC) was issued in June 
2000.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2000.

In his September 2000 VA Form 9, the veteran also expressed 
his NOD with the assigned effective date for the increase in 
rating for his left ankle disability.  The RO issued a SOC on 
this matter in May 2002, and the veteran filed a substantive 
appeal that same month.  

In a November 2000 rating decision, the RO assigned a 100 
percent temporary total rating (T/TR) under the provisions of 
38 C.F.R. § 4.30 from September 5, 2000; the previously 
assigned 10 percent rating was restored from November 1, 
2000.  Thereafter, the RO continued its denials of a rating 
in excess of 10 percent for post- operative left ankle 
ligament strain and of an earlier effective date for the 
award of an increase in rating for this condition (as 
reflected in a July 2002 supplemental SOC (SSOC)).

In April 2003, the Board undertook additional development of 
these claims under the provisions of 38 C.F.R. § 19.9 (2002) 
and Board procedures then in effect.  After completion of the 
requested actions, the Board remanded the matters to the RO 
via the Appeals Management Center (AMC) in August 2003.  At 
that time, it was noted that the provision of 38 C.F.R. § 
19.9 essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, had been held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, the 
Board remanded the matters for initial consideration of the 
claims in light of the recently developed evidence. 

Thereafter, the RO/AMC continued the denial of a rating in 
excess of 10 percent for post-operative left ankle ligament 
strain and of an earlier effective date for the award of an 
increase in rating for this condition (as reflected in a 
March 2004 SSOC), and returned these matters to the Board for 
further appellate consideration.

In February 2005, the Board again remanded the matters on 
appeal to the RO/AMC for additional development and 
adjudication.  In a February 2006 decision, the Board vacated 
its February 2005 remand, pursuant to 38 C.F.R. § 20.904, 
then noting that the claim for an increased rating for left 
ankle ligament strain and the claim for an earlier effective 
date (the matters listed on the title page of this decision 
remained for consideration. 

In February 2006, the Board remanded these matters to the 
RO/AMC for additional development.  In a January 2007 rating 
decision, the RO awarded a separate rating for the veteran's 
residual left ankle surgical scar, assigning a noncompensable 
(zero percent) rating from September 5, 2000, and 10 percent 
rating from September 22, 2006.  The veteran has not appealed 
this determination.  Thereafter, the RO/AMC continued the 
denial of a rating in excess of 10 percent for post-operative 
left ankle ligament strain, and of an earlier effective date 
for the award of an increase in rating for this condition (as 
reflected in a January 2007 SSOC), and returned these matters 
to the Board for further appellate consideration.



In May 2007, the undersigned Veterans Law Judge granted the 
April 2007 motion of the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In a June 2007 letter from the Board, the veteran was asked 
to clarify his request for a hearing.  Although the veteran 
did not respond to the Board's June 2007 letter, in a May 
2007 statement later associated with the claims file, the 
veteran clearly indicated that he did not wish to have a 
hearing on appeal.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Objective medical evidence indicates that the veteran's 
left ankle ligament strain is manifested by no more than mild 
limitation of motion, and complaints of pain, weakness, 
stiffness, and giving away of the ankle.

3.  On November 24, 1999, the veteran filed a claim for an 
increased (compensable) rating for his service-connected 
post-operative left ankle ligament strain.  

4.  In a May 2000 rating decision, the RO granted a 10 
percent rating for service-connected post-operative left 
ankle ligament strain, effective November 24, 1999.

5.  There was no pending claim for increase prior to November 
24, 1999, or evidence that the service-connected left ankle 
disability had increased in severity so as to warrant a 10 
percent rating within the one-year period prior to the 
November 24, 1999 claim for increase.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left ankle ligament strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.951, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Codes 8099-8911 (2006).

2.  The claim for an effective date earlier than November 24, 
1999, for the assignment of a 10 percent rating for left 
ankle ligament strain, is without legal merit.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As regards the claim for an earlier effective date, the Board 
notes that the veteran and his representative have been 
notified of the evidence needed to establish entitlement to 
an earlier effective date (in a September 2006 letter), and 
the basis for denial of the claim has been explained.  
Further, the veteran and his representative have been 
afforded a number of opportunities to present argument and 
evidence in support of the claim, all potentially relevant 
records, to include VA treatment records, private treatment 
notes, as well as the reports of VA examinations, have been 
obtained.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran 
in connection with this claim.  As explained below, the 
veteran's earlier effective date claim lacks legal merit; 
hence, the duties to notify and assist required by the VCAA 
are not applicable to this claim.  See Mason v. Principi, 16 
Vet.  App. 129, 132 (2002).

As regards the claim for a higher rating for the veteran's 
service-connected post-operative left ankle ligament strain, 
letters issued in February 2004, May 2006, and September 2006 
by the AMC and RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate this 
claim, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  After the appellant was afforded 
opportunity to respond to each notice identified above, the 
January 2007 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

Concerning the notice requirements of Dingess/Hartman, in 
this appeal, a May 2006 letter informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  The 
Board notes that any error in the timing of the notice is not 
shown to prejudice the veteran.  As the Board's decision 
herein denies a higher rating for the veteran's service-
connected left ankle ligament strain, no effective date or 
rating is being, or is to be, assigned.  Accordingly, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, VA 
outpatient treatment records from the VA Medical Center in 
Salem, Virginia, and the reports of VA examinations in 
December 1999, February 2004, and September 2006.  Also of 
record and considered in connection with the claims are the 
various statements submitted by the veteran and his 
representative, on his behalf.  

In summary, in connection with the RO's consideration of the 
claim for a higher rating, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran and his representative have been 
notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with any claim herein 
decided.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the 
veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of this matter, at this juncture.  See 
Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Increased Rating for Post-Operative Left Ankle Ligament 
Strain

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, in a September 1987 rating decision, the RO 
granted the veteran service connection and assigned an 
initial 10 percent rating for residuals of a broken left 
ankle.  In a February 1991 rating decision, the RO 
recharacterized the veteran's service-connected left ankle 
disability as left ankle ligament strain and reduced the 
veteran's rating to zero percent effective May 1, 1991.  

In November 1999, the veteran filed a claim for an increased 
rating for his service-connected left ankle ligament strain.  
Thereafter, in a May 2000 rating decision, the RO increased 
the left ankle disability rating to 10 percent under 
Diagnostic Code 5271, effective November 24, 1999.  In a 
November 2000 rating decision, the RO assigned a 100 percent 
temporary total rating (T/TR) under the provisions of 38 
C.F.R. § 4.30 from September 5, 2000; a schedular 10 percent 
rating was restored from November 1, 2000.  The period during 
which a T/TR was in effect has been excluded from 
consideration for increase under the schedular criteria.

Under the criteria of Diagnostic Code 5271, moderate limited 
motion of the ankle warrants a 10 percent rating and marked 
limited motion of the ankle warrants a 20 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5270, ankylosis of an ankle warrants a 
20 percent rating if the ankle is fixed in plantar flexion at 
an angle of less than 30 degrees.  Higher ratings of 30 and 
40 percent are available for more severe ankylosis and 
deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under Diagnostic Code 5272, a 10 percent rating is warranted 
for ankylosis of the subastragalar or tarsal joint in good 
weight-bearing position; and, a 20 percent rating is 
warranted in a poor weight-bearing position.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5272.

Under Diagnostic Code 5273, a 10 percent rating is warranted 
for malunion of the os calcis or astragalus manifested by 
moderate deformity; and a 20 percent rating is warranted for 
malunion of the os calcis or astragalus manifested by marked 
deformity.  Under Diagnostic Code 5274, a 20 percent rating 
is warranted for astragalectomy of the ankle.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5273, 5274.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. § 
4.71a, Plate II (2006).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher rating for post-operative 
left ankle ligament strain.

VA treatment records dated in July and September 1999 reflect 
complaints of joint pain and persistent pain related to the 
veteran's service-connected left ankle injury.  The report of 
a VA left ankle X-ray dated in September 1999 noted 
fragmentation of the distal medial malleolus consistent with 
fracture of indeterminate age.  

On December 1999 VA joints examination, the examiner 
diagnosed nonunion fracture fragments of distal medial 
malleolus of the left ankle.  The veteran then reported 
subjective complaints of stiffness, pain, weakness, 
instability, swelling, fatigability, and lack of endurance 
but indicated that he did not suffer from locking, 
dislocation, subluxation, or inflammatory arthritis.  
Physical examination findings were noted as no swelling or 
crepitus; left ankle deformity of obvious larger medial 
malleolus of the left ankle; no atrophy; pain on motion; 
slight limp of the left leg; and normal lower extremity 
strength and reflexes.  Left ankle range of motion was noted 
as dorsiflexion to 28 degrees (actively) and to 30 degrees 
(passively).  Plantar flexion was recorded as to 40 degrees 
(actively), to 42 degrees (passively), and to 47 degrees 
(after fatiguing) all with no pain.  X-ray findings were 
noted to reveal fragmentation of the distal medial malleolus 
consistent with fracture of indeterminate age.

A January 2000 VA X-ray report notes findings of small old-
like avulsed bony fragment off the medial malleolus of the 
distal tibia on the left with no evidence of recent fracture 
or dislocation.  A February 2000 VA treatment note listed a 
diagnosis of synovitis with possible loose body.  A March 
2003 VA MRI report notes findings of an old fracture 
deformity of medial malleolus with several small subchondral 
degenerative post-traumatic cysts.  A May 2000 VA physical 
therapy consultation note reveals complaints of left ankle 
pain and locking.  Physical findings were noted as strength 
of 4 out of 5 with pain and no left ankle atrophy.  Left 
ankle range of motion was noted as dorsiflexion to 20 
degrees, plantar flexion to 39 degrees, inversion to 18 
degrees, and eversion to 6 degrees.

Private treatment records dated in June and August 2000 
reflect impressions of left ankle post-traumatic arthritis 
and nonunion of left medial malleolus, posterior colliculus 
and note findings of pain, no swelling, normal range of 
motion, and some medial deformity.  

A November 2000 VA X-ray revealed findings of old healed 
fracture involving the medial malleolus of the left tibia, 
residual deformity changes, and possible left ankle joint 
effusion.  Additional VA treatment records dated in June and 
November 2001 note complaints of persistent left ankle pain 
and detail findings of full range of motion, no effusion, 
good stability, and no unusual bony prominences.  A January 
2002 VA treatment record notes complaints of swelling and 
persistent ankle pain and reflects a diagnosis of 
enthesopathy of ankle and tarsus, unspecified.  

On February 2004 VA joints examination, the examiner 
diagnosed surgical repair of the left ankle.  The veteran 
complained of left ankle pain, limping, stiffness, 
instability but denied any swelling, locking, or flare-ups.  
Physical examination findings were noted as slight limp of 
the left leg; deformed and larger medial malleolus of the 
left ankle; no swelling; and no inflammatory arthritis.  The 
examiner noted that weather changes and extended physical 
activity did not cause any additional limitation of motion or 
functional impairment.  Left ankle range of motion was noted 
as dorsiflexion to 8 degrees out of 10 degrees (actively, 
passively, and after fatiguing).  Plantar flexion was 
recorded as to 25 degrees (actively), to 27 degrees 
(passively), and to 25 degrees (after fatiguing), all with 
complaints of pain.  Inversion was recorded to 25 degrees and 
eversion was recorded to 10 degrees (actively, passively, and 
after fatiguing).   X-ray findings listed an impression of 
metallic tack noted imbedded within the medial malleolus of 
the left tibia, showing no significant changes compared with 
previous radiograph from November 2001.  It was further noted 
that there was no evidence of any secondary degenerative 
changes involving the veteran's left ankle joint.

VA treatment records dated from April 2004 and May 2005 
reflect continued complaints of left ankle pain as well as 
tenderness and list impressions of suggestive early 
development of ankle arthritis of left ankle with no sensory 
or circulatory deficit and arthralgia of the left ankle.  In 
the September 2004 VA treatment record, left ankle range of 
motion was noted as dorsiflexion to 20 - 30 degrees, 
symmetrical plantar flexion, slight limitation of inversion, 
and symmetrical eversion.  VA podiatry consultation treatment 
records dated in September 2005 and March 2006 show 
complaints of increased pain and tingling in the left ankle.  
Physical findings of cicatrix on the medial malleolus, full 
muscle strength, and pain on palpation and percussion were 
noted in the September 2005 treatment record along with an 
assessment of possible posterior tibial tendonitis and 
possible tibial tendon nerve damage.  

The March 2006 VA treatment note reflects a diagnosis of 
posterior tibial tendonitis with left ankle degenerative 
joint disease.  A May 2006 VA physical therapy consultation 
note indicates that the veteran had complaints of occasional 
swelling and described parathesias.  The examiner's findings 
include strength of 4 out of 5 in the left ankle, tenderness, 
and intact sensation.  Left ankle range of motion was 
recorded as dorsiflexion to +5 degrees, plantar flexion to 32 
degrees, eversion to 15 degrees, and inversion to 15 degrees.  

On September 2006 VA joints examination, the VA physician 
diagnosed status post operative fracture of the left ankle 
with excellent results.  The veteran's complaints included 
ankle pain, swelling, stiffness, instability, occasional 
locking, fatigability, lack of endurance, and occasional 
flare-ups of pain, but he denied any heat, redness, recurrent 
subluxation, dislocation, or constitutional symptoms of 
inflammatory arthritis.  Physical examination findings were 
noted as left leg limp, tenderness, swelling, and no crepitus 
or laxity.  Left ankle range of motion was recorded as 
dorsiflexion to 15 degrees (actively), to 17 degrees 
(passively), and to 19 degrees (after fatiguing) all with 
complaints of pain.  Plantar flexion was recorded as to 42 
degrees (actively), to 45 degrees (passively), and to 47 
degrees (after fatiguing) all with complaints of pain.  

In his September 2006 report, the VA physician noted that 
there was no decrease in the veteran's range of motion or 
joint function additionally limited by pain, fatigue, 
weakness, or lack of endurance during flare-ups or following 
repetitive use.  In fact, the physician indicated that the 
veteran's left ankle function improved after repetitive use.  
The veteran's complaints of pain on motion were noted by the 
examiner, but he specifically stated that there was no 
evidence of weakness, excess fatigability, or incoordination 
associated with the veteran's left ankle.  It was further 
noted that the veteran did not have functional loss due to 
pain or any other symptoms noted during flare-ups or with 
repeated use.  X-ray findings revealed a screw adjacent to 
the medial malleolus, mild soft tissue swelling along the 
medial malleolus, and intact ankle mortise, and post surgical 
changes with no significant abnormality.  Finally, the VA 
physician indicated that the veteran's left ankle limitation 
of motion was mild and noted that the veteran did not have 
any ankylosis, any malunion of the os calcis or astragalus, 
or astragalectomy of the ankle.

Considering the range of motion findings in light of the 
above-noted criteria, the Board notes that the medical 
evidence simply does not indicate the level of left ankle 
impairment that would warrant the assignment of a rating in 
excess of the current 10 percent rating for the veteran's 
left ankle disability under Diagnostic Code 5271.  As 
indicated above, even with pain on motion, the veteran simply 
does not exhibit marked limited motion of the left ankle (as 
specifically noted by the September 2006 examiner).

In this case, the veteran's complaints of pain, weakness, 
stiffness and giving away of the ankle, along with the 
objective findings, have already been taken into 
consideration in the assignment of the current 10 percent 
rating.  Further, the September 2006 VA examiner specifically 
noted that there was no decrease in the range of motion or 
joint function additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use of 
the joint.  The examiner actually indicated that the 
veteran's left ankle showed functional improvement with 
repetitive use.  While the examiner noted that the veteran 
had some pain on motion, he also noted that the veteran 
exhibited no weakness, excess fatigability, or 
incoordination.  Based on the evidence discussed above, the 
Board finds consideration the factors identified in 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca provides no basis for assignment of 
a higher rating for the left ankle disability.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
left ankle disability, but finds that no higher ratings are 
assignable.  Objective medical findings do not include 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, malunion of os calcis or astragalus, or astragalectomy 
of the ankle.  Consequently, evaluation of the veteran's left 
ankle disability under Diagnostic Codes 5270, 5272, 5273 or 
5274, respectively, is not warranted.  The veteran's service-
connected left ankle disability is also not shown to involve 
any other residuals that would warrant consideration of any 
other provision of the rating schedule.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected left ankle disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b) (cited to in the 
June 2000 SOC).  In this regard, the Board notes that the 
veteran's disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  There also is no objective evidence 
that the disability warrants frequent periods of 
hospitalization, or that it otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for post-operative left 
ankle ligament strain must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some person acting as next 
friend who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a).

Considering the claim in light of the pertinent legal 
authority, the Board finds no legal basis for the assignment 
of a 10 percent rating for left ankle ligament strain prior 
to November 24, 1999.  

The basic facts of this case are not in dispute.  In a July 
1991 rating decision, the RO continued the noncompensable 
(zero percent) rating previously assigned for the veteran's 
left ankle disability.  The veteran did not appeal that 
determination.  

In a written statement received on November 24, 1999, the 
veteran requested a higher rating for his service-connected 
left ankle disability.  Following VA examination in January 
2000, in a May 2000 rating decision, the RO assigned a 10 
percent rating for left ankle ligament strain, effective 
November 24, 1999 (the date of receipt of veteran's claim for 
increase).  

Initially, the Board emphasizes that, prior to November 24, 
1999, there was no pending claim pursuant to which a 10 
percent rating for the veteran's left ankle disability could 
have been assigned.  As indicated above, because the veteran 
did not appeal the July 1991 rating decision, the claim 
decided in July 1991 was finally resolved and an effective 
date prior to the date of the July 1991 rating decision is 
legally precluded.  See 38 U.S.C.A. § 7105(b) (West 2002 & 
Supp. 2006); see also 38 C.F.R. §§ 20.302, 20.1103 (2006).  

Further, at no time between the date of the July 1991 RO 
rating decision and the November 24, 1999 claim does the 
record reflect any correspondence from the veteran, or, 
pursuant to 38 C.F.R. § 3.157 (2006), a VA medical record, 
that could be construed as a request for higher rating.

The Board notes that, in April 2002, VA treatment records, to 
include records dated in July and September 1999, were 
associated with the claims file.  The July and September 1999 
records reflect complaints of joint pain, and persistent pain 
in the left ankle, but do not contain any range of motion or 
other specific findings pertinent to the ankle.  The report 
of a VA left ankle X-ray dated in September 1999 noted 
fragmentation of the distal medial malleolus consistent with 
fracture of indeterminate age.  As VA records are deemed 
constructively, even if not physically, of record as of the 
date of the records (see Dunn v. West, 11 Vet. App. 462, 466-
67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992)), under certain circumstances, later-received VA 
records could potentially provide a basis for assignment of 
an earlier effective.  

However, the medical evidence described above does not 
provide a basis for a finding that it was factually 
ascertainable that an increase in the veteran's left ankle 
disability had occurred within the one-year period prior to 
the November 24, 1999 claim for increase.  As indicated 
above, in this case, the RO has evaluated the veteran's left 
ankle ligament strain under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Pursuant to that diagnostic code, the minimal, 
compensable rating of 10 percent requires a showing of 
moderate limitation of motion of the ankle.  While, as noted 
above, the objective medical evidence of record dated prior 
to November 24, 1999 includes notations that the veteran was 
experiencing joint and ankle pain, such evidence simply does 
not show that he then had, or had disability comparable to, 
moderately limited ankle motion.  

Rather, the Board notes that, in this case, the RO 
appropriately assigned the 10 percent rating for left ankle 
disability following a December 1999 examination during which 
the veteran complained not only of pain, but of giving way 
and stiffness of the ankle, and subsequent treatment records 
reflecting complaints of reduced range of motion and 
strength, and increased pain to an extent warranting a 
cortisone shot (in approximately April 2000).  The Board also 
points out that assignment of the November 1999 date of the 
claim as the effective date of the increase is entirely 
consistent with a May 2000 VA treatment note which indicates 
that the veteran then reported that his over the prior six 
months, his ankle had started to both him more than it had in 
the past.  While, collectively, this evidence supports the 
assignment of the increased rating from the date of the 
November 1999 claim for increase, the evidence does not 
support a finding that ankle disability had increased in 
severity prior to that date.

The Board emphasizes that the legal authority governing 
finality, claims, and assignment of effective dates is clear 
and specific, and the Board is bound by such authority.  As, 
under these circumstances, the Board must conclude that there 
is no legal basis for assignment of an effective date earlier 
than November 24, 1999 for the assignment of a 10 percent 
rating for left ankle ligament strain, the claim for an 
earlier effective date must be denied.  Where, as here, the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

A rating in excess of 10 percent for post-operative left 
ankle ligament strain is denied.

An effective date prior to November 24, 1999 for the 
assignment of a 10 percent rating for post-operative left 
ankle ligament strain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


